 


114 HR 2808 IH: Protecting Taxpayers and Communities from Local Detention Quotas Act
U.S. House of Representatives
2015-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 2808 
IN THE HOUSE OF REPRESENTATIVES 
 
June 17, 2015 
Mr. Deutch (for himself, Mr. Foster, and Mr. Smith of Washington) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prohibit U.S. Immigration and Customs Enforcement from negotiating contracts with private detention companies that require a minimum number of immigration detention beds, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Protecting Taxpayers and Communities from Local Detention Quotas Act. 2.Prohibition on certain provisions in U.S. Immigration and Customs Enforcement contracts requiring a minimum number of immigration detention beds (a)In generalNotwithstanding any other provision of law, the Assistant Secretary of U.S. Immigration and Customs Enforcement may not negotiate with a private detention company a contract that contains any provision relating to a guaranteed minimum number of immigration detention beds at any specific facility. The prohibition described in this subsection shall also apply in the case of any— 
(1)negotiation relating to the extension of any such contract; or (2)renegotiation of any such contract. 
(b)Effective dateThis section shall take effect and apply with respect to any negotiation or renegotiation described in subsection (a) that begins on or after the date of the enactment of this Act.  